Case 2:19-cv-00356-JAD-DJA Document 19 Filed 03/03/20 Page 1 of 2




                                               ECF No. 19
Case 2:19-cv-00356-JAD-DJA Document 19 Filed 03/03/20 Page 2 of 2




         Based on the parties' stipulation [ECF No. 19] and good cause appearing, IT IS
  HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side
  to bear its own fees and costs. All hearings, conferences, and deadlines are
  VACATED, as is the 6/16/2020 bench trial. The Clerk of Court is directed to
  CLOSE THIS CASE.


                                                                       3-3-2020
